850 F.2d 688Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James M. BALLARD, Petitioner-Appellant,v.Sam SAMPLES, Respondent-Appellee.
No. 87-6662.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  June 21, 1988.

James M. Ballard, appellant pro se.
James G. Carpenter (Office of the United States Attorney), for appellee.
Before WIDENER, K.K. HALL and CHAPMAN, Circuit Judges.
PER CURIAM:


1
James Ballard, an inmate confined at the Federal Correctional Institution in Butner, North Carolina, appeals from the district court's order dismissing his 28 U.S.C. Sec. 2241 petition.  We affirm because Ballard failed to state a cognizable claim for habeas corpus relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 Ballard's motion for partial summary judgment is denied